Citation Nr: 1034815	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  02-10 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In February 2006, the Board remanded this matter to the RO for 
additional development.  As noted in the prior remand, in an 
unappealed October 1988 rating decision, the RO denied service 
connection for a psychiatric disorder on a direct basis.  In 
October 1999, the Veteran submitted his current claim of 
secondary service connection for a psychiatric disorder.  The 
claim has not been presented or addressed as a request to reopen 
the previously denied claim for service connection for an 
acquired psychiatric disorder on a direct basis.  The Board's 
adjudication is thus also limited to the issue of secondary 
service connection.

In February 2010, the Board remanded this matter to the RO to 
obtain and associate with the claims file Social Security 
Administration records pertaining to disability benefits.  After 
completing the requested action, the RO continued the denial of 
the claim in a July 2010 supplemental statement of the case and 
returned the matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  Service 
connection is granted for Osgood-Schlatter's Disease of each 
knee, with each assigned a 10 percent rating.

2.  The only medical opinion to address the etiology of the 
Veteran's current acquired psychiatric disorders preponderates 
against a finding of any relationship with the Veteran's service 
connected bilateral knee disorders, to include on the basis of 
aggravation.  This confirms an earlier opinion on proximate cause 
that did not discuss aggravation.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral knee 
disorders are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, February 2006 and August 2008 post-rating letters 
provided notice to the Veteran of the  evidence and information 
needed to substantiate his claim for service connection on a 
secondary basis on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, the August 2008 letter 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.  
After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in October 2009 and July 2010 
supplemental statements of the case.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the SOC or 
SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA  examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

As discussed above, the issue before the Board is limited to 
secondary service connection for the claim for service connection 
for an acquired psychiatric disorder. 

VA medical records from July 1988 to April 2008 reflect that the 
Veteran was diagnosed with various psychiatric disorders, to 
include depression, dysthymia, and posttraumatic stress disorder.  
No opinion as to etiology was provided.  

May and June 1999 medical records from Southeastern Regional 
Medical Center reflect that the Veteran was diagnosed with 
chronic paranoid schizophrenia, major depression with psychotic 
features, and posttraumatic stress disorder.  He complained of 
depression due to financial problems and stress at work.  No 
opinion as to etiology was provided.  

A VA examination was conducted in November 2001.  The examiner 
reviewed the file and noted that psychological testing had been 
done.  The Veteran complained of depression, delusional thinking, 
and multiple depressive events.  The examiner confirmed the 
diagnosis of major depression with psychotic features.  An 
adjustment disorder was diagnosed, but the examiner stated that 
it was not due to the service-connected knee disabilities.  The 
examiner expressed the opinion that there was no evidence that 
the service connected knee disabilities resulted in any 
psychiatric disturbances. 

An October 2009 VA mental disorders examination report reflects 
that the examiner reviewed the claims file and provided a 
discussion of pertinent medical records.  In this regard, the VA 
examiner noted that the Veteran reported having ongoing problems 
trusting others and suspiciousness which resulted in relationship 
problems, including a divorce.  The examiner noted there was no 
evidence linking the Veteran's reported mood symptoms of 
depression and anxiety to service and is not linked to his 
service-connected knee conditions by evidence beyond the 
Veteran's subjective report.  The VA examiner opined that the 
Veteran's depression, not otherwise specified (NOS) and his 
anxiety, NOS, was not caused by or related to his service-
connected knee condition.  He further opined that the Veteran's 
mental health disorders have not been aggravated by his service-
connected knee condition.  

In a March 2010 letter, the Veteran asserted that he has an 
acquired psychiatric disorder related to his service-connected 
bilateral knee disorders.  However, he also contended that he 
stays depressed and moody with flashbacks and nightmares from the 
bad treatment he received from his shipmates and officers in 
service.  

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim.

In this regard, the only medical opinions to address the etiology 
of the Veteran's diagnosed psychiatric disorders weighs against 
the claim.  As noted above the October 2009 VA examiner opined 
that the Veteran's depression, not otherwise specified (NOS) and 
his anxiety, NOS, was not caused by or related to his service-
connected knee condition and that the Veteran's mental health 
disorders have not been aggravated by his service-connected knee 
condition.  This is more complete and confirms the 2001 examiners 
finding of no relationship.

The Board finds that the October 2009 VA examiner's opinion 
constitutes probative evidence on the medical nexus question- 
based as it was on a thorough review of the Veteran's claims 
file, with discussion of the Veteran's pertinent medical history.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for secondary service connection.  The Board 
also points out that VA adjudicators are not free to ignore or 
disregard the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical matter.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating that 
he has an acquired psychiatric disorder due to his service-
connected bilateral knee disorders.  The Board notes that a 
layperson is competent to report on matters observed or within 
his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the matter of etiology (or medical 
relationship) upon which this case turns is a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  As a layperson, he is not shown 
to have appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Furthermore, he has provided contradictory 
statements in which he relates his psychiatric disorders to the 
treatment he received from fellow service members while in 
service.  Hence, his lay assertions in this regard have no 
probative value.  Further, statements from others do not show 
them qualified to make the medical nexus.  The weight of the 
competent evidence is against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder as 
secondary to service-connected bilateral knee disorders must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder as 
secondary to service-connected bilateral knee disorders is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


